Name: Commission Regulation (EEC) No 981/92 of 21 April 1992 opening for 1992 and laying down detailed rules for the application of an import quota for live bovine animals weighing between 160 and 300 kilograms, originating in and coming from the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: Europe;  political geography;  tariff policy
 Date Published: nan

 No L 104/34 Official Journal of the European Communities 22. 4. 92 COMMISSION REGULATION (EEC) No 981/92 of 21 April 1992 opening for 1992 and laying down detailed rules for the application of an import quota for live bovine animals weighing between 160 and 300 kilograms, originating in and coming from the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, aforesaid countries, hereinafter referred to as 'Interim Agreements' ; Having regard to the Treaty establishing the European Economic Community, Whereas, in view of the trade concessions provided for in the abovementioned Agreements with respect to agricul ­ tural products, a Community tariff quota for imports of bovine animals weighing between 160 and 300 kilograms originating in and coming from Poland, the CSFR and Hungary at a 25 % levy reduced should be opened for 1992 ; Having regard to Council Regulation (EEC) No 518/92 on certain procedures for applying the Interim Agree ­ ment on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland of the other part ('), and in particular Article 1 thereof, Whereas Protocol 7 to the Interim Agreements provides for a proportionate reduction in the quantity available for 1992 to take account of the period which has elapsed between the beginning of 1992 and the entry into force of the Agreements on 1 March ; whereas the actual quantity which may imported in 1992 should therefore be fixed at ten twelfths of the annual quantity, or 1 6 500 head ; Having regard to Council Regulation (EEC) No 519/92 on certain procedures for applying the Interim Agree ­ ment on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 on certain procedures for applying the Interim Agree ­ ment on trade and trade-related matters between the European Economic Comunity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic of the other part (3), and in par ­ ticular Article 1 thereof, Whereas, while recalling the provisions of the Interim Agreements intended to guarantee the origin of the product, the management of the system should be ensured through import licences ; whereas, with that in mind, it would be appropriate to define, in particular, the detailed rules for submission of applications, as well as the information which must be included on the applications and licences, notwithstanding certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6), as last amended by Regulation (EEC) No 1 599/90 Q, and Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (8), as last amended by Regulation (EEC) No 815/91 (9); whereas provision should also be made for the licences to be issued after a delay for consideration and, where necessary, with the application of a single percentage reduction ; Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (4), as last amended by Regulation (EEC) No 1628/91 (*), and in particular Article 15 (2) thereof, Whereas the Association Agreements between the Euro ­ pean Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, the Republic of Poland and the Czech and Slovak Federal Republic, hereinafter called 'the CSFR', of the other part, were signed on 16 December 1991 ; whereas, pending the entry into force of these Agree ­ ments, the Community has decided to apply with effect from 1 March Interim Agreements concluded with the Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 56, 29. 2. 1992, p. 3. (2) OJ No L 56, 29. 2. 1992, p. 6. (3) OJ No L 56, 29. 2. 1992, p. 9. (6) OJ No L 331 , 2 . 12. 1988, p. 1 . 0 OJ No L 151 , 15 . 6. 1990, p. 29. (8) OJ No L 241 , 13 . 9 . 1980, p. 5 . 0 OJ No L 83, 3 . 4. 1991 , p. 6 . (4) OJ No L 148, 28 . 6. 1968 , p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. 22. 4. 92 No L 104/35Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Reglamento (CEE) n ° 981 /92 Forordning (EOF) Nr. 981 /92 Verordnung (EWG) Nr. 981 /92 KavovtajxÃ ³s (EOK) apiO. 981 /92 Regulation (EEC) No 981 /92 RÃ ¨glement (CEE) n ° 981 /92 Regolamento (CEE) N. 981 /92 Verordening (EEG) nr. 981 /92 Regulamento (CEE) N? 981 /92 Article 1 1 . A tariff quota for imports of live bovine animals weighing between 160 and 300 kilograms for fattening or slaughter originating in and coming from Poland, the CSFR or Hungary is hereby opened for 1992. The total volume of the quota shall be 16 500 head. 2. The reduced import levy applicable to animals under this quota shall be 25 % of the full levy applicable on the date of acceptance of the declaration of release for free circulation . (g) Section 24 of licences shall contain one of the following statements : ExacciÃ ³n reguladora, tal como establece el Reglamento (CEE) n ° 981 /92 Importafgift i henhold til forordning (EÃF) nr. 981/92 AbschÃ ¶pfung gemÃ ¤Ã  Verordnung (EWG) Nr. 981 /92 H Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 981/92 Levy as provided for in Regulation (EEC) No 981 /92 PrÃ ©lÃ ¨vement comme prÃ ©vu par le rÃ ¨glement (CEE) n0 981 /92 Prelievo a norma del regolamento (CEE) n. 981 /92 Heffing overeenkomstig Verordening (EEG) nr. 981 /92 Direito nivelador conforme estabelecido no Regula ­ mento (CEE) N? 981 /92 Article 2 1 . In order to qualify for the quota referred to in Article 1 : (a) applicants for import licences must be natural or legal persons who must prove to the satisfaction of the competent authorities of the Member State concerned that they have been active in trade in live bovine animals with third countries during 1991 , at the time applications are submitted, and are entered in the offi ­ cial register of a Member State ; (b) licence applications may be presented only in the Member State in which the applicant is registered ; (c) licence applications shall : relate to a number equal to or greater than 50 head and relate to a quantity not exceeding 10 % of the quantity available. Where applications for import licences exceed this quantity, they shall only be considered within the limits of the said quantity ; (d) Sections 7 and 8 of licence applications and licences shall show the countries referred to in Article 1 ( 1 ); licences shall carry with them an obligation to import from one or more of the countries indicated ; (e) Section 20 of licence applications and licences shall show one of the following : (h) at the time of acceptance of the declaration of release for free circulation, importers shall undertake to inform the competent authorities of the importing Member State, not later than one month after the date of import :  of the number of animals imported,  of the origin of the animals. The authorities shall forward this information to the Commission forthwith. 2. Notwithstanding Article 8 (2) of Regulation (EEC) No 2377/80, Section 16 of licence applications and licences may include one or more subheadings of heading 0102 90 of the combined nomenclature. Article 3 1 . Licence applications may be lodged only from 21 to 30 April 1992. 2. Where the same applicant lodges more than one application, all applications from that person shall be inadmissible. 3 . The Member States shall notify the Commission of the applications lodged not later than 11 May 1992. Such notification shall comprise a list of applicants and quanti ­ ties applied for. All notifications, including notifications of nil applica ­ tions, shall be made by telex or fax, drawn up on the model in the Annex to this Regulation in the case where applications have been made. Peso por cabeza de 160 a 300 kg Vaegt pr. dyr 160 til 300 kg Stuckgewicht 160 bis 300 kg BÃ ¡poÃ § avÃ ¡ Ã cÃ ²o anÃ ² 160 Ã ©coÃ § 300 kg Weight per head 160 to 300 kg Poids par tÃ ªte de 160 Ã 300 kg Peso per capo da 160 a 300 kg Gewicht per dier, 160 tot 300 kg Peso por cabeÃ §a de 160 a 300 kg. The licence shall apply only to products thus described ; (f) Section 20 of licence applications and licences shall show one of the following : No L 104/36 Official Journal of the European Communities 22. 4. 92 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of licence applications. If the quantities in respecct of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in the quanti ­ ties applied for. 5. Subject to a decision to accept applications by the Commission, licences shall be issued on 21 May. 6. Import licences shall be issued only for a number equal to or greater than 50 head. If, because of the numbers applied for, the percentage reduction results in fewer than 50 head per import licence, the Member States shall , by drawing lots, allocate licences covering 50 head. Member States shall inform the Commission of the number of animals in respect of which licences have not been issued. 7. Licences issued shall be valid throughout the Community. Article 4 Without prejudice to the provisions of this Regulation, Regulations (EEC) No 3719/88 and (EEC) No 2377/80 shall apply. However, in the case of quantities imported under the terms of Article 8 (4) of Regulation (EEC) No 3719/88, the levy shall be collected in full in respect of quantities in excess of those stated on the import licence. Article 5 Notwithstanding Article 9 ( 1 ) of Regulation (EEC) No 3719/88, import licences issued pursuant to this Regulation shall not be transferable. Article 6 The animals shall be put into free circulation on the presentation of a movement certificate EUR 1 issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreements . Article 7 1 . Each animal imported under the arrangements referred to in Article 1 shall be identified by either :  an indelible tattoo, or  an official earmark or an earmark officially approved by the Member State on at least one of its ears. 2. The said tattoo or mark shall be so designed as to enable the date when the animal was put into free circula ­ tion and the identity of the importer to be established, by means of a record made when the animal is put into free circulation . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1992. For the Commission Ray MAC SHARRY Member of the Commission 22. 4. 92 Official Journal of the European Communities No L 104/37 ANNEX EEC Fax No 00 (322) 123 66 027 Application of Regulation (EEC) No 981/92 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATION FOR LICENCES TO IMPORT AT REDUCED LEVIES Date : period : Member State Serial number Applicant (name and address) Quantity (head) Total Member State : : Fax No Tel.: